Per Curiam.

The report sought in item “ 1 ” is a public record available to plaintiffs and therefore it is not necessary that defendant be required to supply a copy to plaintiffs (Benson v. Murr, 23 A D 2d 756).
The documents sought in item u 2 ” include a memorandum made by the police officer involved in the accident and the memorandum and report of investigation made by the police sergeant, which were forwarded to the County Attorney. Under the circumstances of this case these writings correspond, respectively, to reports made to an insurance carrier under a liability policy by an insured and by an investigator, and are therefore exempted from disclosure under CPLR 3101 (subd. [d]) as material prepared for litigation (Finegold v. Lewis, 22 A D 2d 447; Kandel v. Tocher, 22 A D 2d 513).
The order should be unanimously modified by granting the protective order sought as to items “ 1 ” and “ 2 ” of plaintiffs’ demand, and as so modified, affirmed, without costs.
Concur — McDonald, Schwartzwald and Groat, JJ.
Order modified, etc.